                                                                                            Case 2:17-cv-00079-JAD-EJY
                                                                                                   Case 2:17-cv-00079-JAD-EJY
                                                                                                                         Document
                                                                                                                              Document
                                                                                                                                  67-8 (Court
                                                                                                                                         71 Filed
                                                                                                                                              only) 08/18/20
                                                                                                                                                      Filed 06/12/20
                                                                                                                                                               Page 1 Page
                                                                                                                                                                      of 3 2 of 4


                                                                                                   DIANA S. EBRON, ESQ.
                                                                                               1   Nevada Bar No. 10580
                                                                                                   E-mail: diana@kgelegal.com
                                                                                               2   JACQUELINE A. GILBERT, ESQ.
                                                                                                   Nevada Bar No. 10593
                                                                                               3   E-mail: jackie@kgelegal.com
                                                                                                   KAREN L. HANKS, ESQ.
                                                                                               4   Nevada Bar No. 9578
                                                                                                   E-mail: karen@kgelegal.com
                                                                                               5   KIM GILBERT EBRON
                                                                                                   7625 Dean Martin Drive, Suite 110
                                                                                               6   Las Vegas, Nevada 89139
                                                                                                   Telephone: (702) 485-3300
                                                                                               7   Facsimile: (702) 485-3301
                                                                                                   Attorney for SFR Investments Pool 1, LLC
                                                                                               8

                                                                                               9                             UNITED STATES DISTRICT COURT

                                                                                              10                                    DISTRICT OF NEVADA

                                                                                              11
                                                                                                   U.S. BANK NATIONAL ASSOCIATION, AS Case No. 2:17-cv-00079-JAD-GWF
                                                                                              12   TRUSTEE FOR GSAA HOME EQUITY
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   TRUST 2006-20, ASSET-BACKED
KIM GILBERT EBRON




                                                                                                                                      JUDGMENT BY DEFAULT AGAINST
                                                                                              13   CERTIFICATES, SERIES 2006-20,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                      MORTGAGE ELECTRONIC
                                                                                              14                   Plaintiff,         REGISTRATION SYSTEMS, INC., AS
                                                                                                   vs.                                NOMINEE FOR HOME123
                                                                                              15                                      CORPORATION AND DANIEL PALACIOS
                                                                                                   SFR INVESTMENTS POOL 1, LLC; and
                                                                                              16   TRAIL RIDGE COMMUNITY
                                                                                                   ASSOCIATION,
                                                                                              17
                                                                                                                     Defendants.
                                                                                              18
                                                                                                   ______________________________________                    ECF No. 67
                                                                                              19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                   Limited Liability Company,
                                                                                              20
                                                                                                                     Counter/Cross-Claimant,
                                                                                              21   vs.
                                                                                              22   U.S. BANK NATIONAL ASSOCIATION, AS
                                                                                                   TRUSTEE FOR GSAA HOME EQUITY
                                                                                              23   TRUST 2006-20, ASSET-BACKED
                                                                                                   CERTIFICATES, SERIES 2006-20;
                                                                                              24   MORTGAGE ELECTRONIC
                                                                                                   REGISTRATION SYSTEMS, INC., AS
                                                                                              25   NOMINEE FOR HOME123 CORPORATION;
                                                                                                   DANIEL PALACIOS, an individual,
                                                                                              26
                                                                                                                  Counter/Cross-Defendants.
                                                                                              27
                                                                                                          This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) motion for
                                                                                              28

                                                                                                                                               -1-
                                                                                            Case 2:17-cv-00079-JAD-EJY
                                                                                                   Case 2:17-cv-00079-JAD-EJY
                                                                                                                         Document
                                                                                                                              Document
                                                                                                                                  67-8 (Court
                                                                                                                                         71 Filed
                                                                                                                                              only) 08/18/20
                                                                                                                                                      Filed 06/12/20
                                                                                                                                                               Page 2 Page
                                                                                                                                                                      of 3 3 of 4



                                                                                               1   default judgment against Cross-Defendants Mortgage Electronic Registration Systems, Inc., as

                                                                                               2   Nominee for Home123 Corporation (“MERS”) and Daniel Palacios (“Palacios”).                       Having

                                                                                               3   considered the motion, including the declarations attached thereto, the Court makes the following

                                                                                               4   findings of fact and conclusions of law:

                                                                                               5   1.      On March 9, 2017, SFR filed a Cross-Claim (ECF No. 12) for quiet title and declaratory

                                                                                               6   relief against MERS and Palacios (“Cross-Claim”) relating to real property 8400 Lower Trailhead

                                                                                               7   Ave., Las Vegas, Nevada 89113, APN: 176-21-210-113 (“Property”).

                                                                                               8   2.      MERS and Palacios failed to answer the complaint within the 21-day time limit set forth

                                                                                               9   in FRCP 12. The Clerk of the Court appropriately entered a default against MERS on May 28,

                                                                                              10   2019 (ECF No. 44) and against Palacios on May 29, 2019 (ECF No. 46).

                                                                                              11   3.      Palacios is not incompetent, an infant or serving in the United States military.

                                                                                              12   4.      SFR submitted credible evidence in support of its motion in the form of documents
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                              13   obtained from the Official Records of the Clark County Recorder and declarations made under
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                              14   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                              15   MERS and Palacios.

                                                                                              16           NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                              17   made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                              18                                                    the Motion for Default
                                                                                                           IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendants, MERS Judgment
                                                                                                                                                                              and

                                                                                              19   [ECF No.any
                                                                                                   Palacios, 67]successors
                                                                                                                 is GRANTED     and it ishave
                                                                                                                           and assigns,   hereby declared
                                                                                                                                              no right, titlethat Cross-Defendants,
                                                                                                                                                               or interest            MERS
                                                                                                                                                                           in the Property andand
                                                                                                                                                                                               that SFR

                                                                                              20   Palacios,
                                                                                                   is         any successors
                                                                                                      the rightful title owner.and assigns, have no right, title or interest in the Property and that

                                                                                              21   SFR is the rightful title owner.

                                                                                              22          IT IS FURTHER ORDERED that this judgment does not adjudicate SFR's claim against,

                                                                                              23   or the defenses of, any other party to this case.
                                                                                              24

                                                                                              25

                                                                                              26   …

                                                                                              27   …

                                                                                              28

                                                                                                                                                     -2-
                                                                                            Case 2:17-cv-00079-JAD-EJY
                                                                                                   Case 2:17-cv-00079-JAD-EJY
                                                                                                                         Document
                                                                                                                              Document
                                                                                                                                  67-8 (Court
                                                                                                                                         71 Filed
                                                                                                                                              only) 08/18/20
                                                                                                                                                      Filed 06/12/20
                                                                                                                                                               Page 3 Page
                                                                                                                                                                      of 3 4 of 4



                                                                                               1         And  as FURTHER
                                                                                                          IT IS  this order resolves
                                                                                                                             ORDERED all remaining   claims, thedoes
                                                                                                                                           that this judgment    Clerk
                                                                                                                                                                     notofadjudicate
                                                                                                                                                                           Court is directed
                                                                                                                                                                                     SFR’s claim against,

                                                                                               2   to CLOSE
                                                                                                   or         THISof,CASE.
                                                                                                      the defenses    any other party to this case.

                                                                                               3                                                 _____________________________
                                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                                               4                                                         8-18-2020
                                                                                                                                                 Dated:_______________________
                                                                                               5
                                                                                                   Respectfully submitted by:
                                                                                               6   KIM GILBERT EBRON
                                                                                                    /s/ Jason G. Martinez
                                                                                               7   JASON G. MARTINEZ, ESQ.
                                                                                                   Nevada Bar No. 13375
                                                                                               8   7625 Dean Martin Dr., Ste. 110
                                                                                               9   Las Vegas, NV 89139
                                                                                                   Attorneys for SFR Investments Pool 1, LLC
                                                                                              10   DATED this 12th day of June, 2020.
                                                                                              11

                                                                                              12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                              13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28

                                                                                                                                                      -3-
